Citation Nr: 9915460	
Decision Date: 06/02/99    Archive Date: 06/15/99

DOCKET NO.  98-03 262	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an increased evaluation for the post-operative 
residuals of a right ankle fracture, with traumatic 
osteoarthritis, currently evaluated as 10 percent disabling. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M.S. Lane, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1982 until July 
1984.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 1997 rating decision by the Los 
Angeles, California Department of Veterans Affairs (VA) 
Regional Office (RO), which granted service connection for 
the post-operative residuals of a right ankle fracture, with 
traumatic osteoarthritis, and awarded an evaluation of 10 
percent, effective April 28, 1997.  

In AB v. Brown, 6 Vet. App. 35 (1993), the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999) 
(hereinafter, "the Court") held that on a claim for an 
original or increased rating, the veteran will generally be 
presumed to be seeking the maximum benefit allowed by law and 
regulation, and it follows that such a claim remains in 
controversy where less than the maximum benefit available is 
awarded.  In this case, the veteran has continued to express 
disagreement with the assigned disability rating.

The Board notes that during the pendency of this appeal, in 
November 1998, the RO denied the veteran's claims of 
entitlement to service connection for a right scrotal 
laceration, a right zygomatic arch fracture, a right 
maxillary fracture, and a bilateral knee condition, each 
claimed as secondary to the veteran's service-connected post-
operative residuals of a right ankle fracture, with traumatic 
osteoarthritis.  As the veteran has not initiated an appeal 
regarding the denial of these claims, these matters are not 
now before the Board.  38 U.S.C.A. § 7105 (West 1991); 
38 C.F.R. §§ 20.200, 20.201, 20.302 (1998). 



FINDINGS OF FACT

1. The veteran's post-operative residuals of a right ankle 
fracture, with traumatic osteoarthritis, are characterized 
by marked limitation of motion.

2. The evidence in this case does not show a marked 
interference with employment or frequent periods of 
hospitalization due to his service-connected disability, 
so as to render impractical the application of the regular 
schedular standards.


CONCLUSIONS OF LAW

1. The criteria for a 20 percent rating for the post-
operative residuals of a right ankle fracture, with 
traumatic osteoarthritis, have been met.  38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic 
Codes 5003, 5010, 5271 (1998).

2. The criteria for an increased disability rating on an 
extra-schedular basis have not been met.  38 C.F.R. § 
3.321(b)(1) (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board notes the veteran's claim is well 
grounded within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991).  When a veteran is awarded service connection for a 
disability and appeals the RO's initial rating determination, 
the claim continues to be well grounded as long as the claim 
remains open and the rating schedule provides for a higher 
rating.  See Shipwash v. Brown, 8 Vet. App. 218, 224 (1995). 

Upon the submission of a well-grounded claim, the VA has a 
duty to assist the veteran in developing the facts pertinent 
to his claim.  38 U.S.C.A. § 5107.  In the instant case, 
there is ample medical and other evidence of record, the 
veteran has been provided a hearing and a recent VA 
examination, and there is no indication that there are 
additional records that have not been obtained and which 
would be pertinent to the present claim.  Thus, no further 
development is required in order to comply with VA's duty to 
assist as mandated by 38 U.S.C.A. § 5107(a).

Applicable Law and Regulations

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule), 38 C.F.R. 
Part 4 (1998).  The percentage ratings contained in the 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and the residual conditions in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1 (1998).  In determining the 
disability evaluation, the VA has a duty to acknowledge and 
consider all regulations which are potentially applicable 
based upon the assertions and issues raised in the record and 
to explain the reasons and bases for its conclusion.  
Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  
Governing regulations include 38 C.F.R. §§ 4.1, 4.2 (1998), 
which require the evaluation of the complete medical history 
of the veteran's condition.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In Fenderson 
v. West, No. 96-947 (U.S. Vet. App. Jan. 20, 1999), the Court 
held that evidence to be considered in the appeal of an 
initial assignment of a rating disability was not limited to 
that reflecting the then current severity of the disorder.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise the lower rating will be 
assigned.  38 C.F.R. § 4.7 (1998).  All benefit of the doubt 
will be resolved in the veteran's favor.  38 C.F.R. § 4.3 
(1998).

Under Diagnostic Code 5010, traumatic arthritis, when 
substantiated by x-ray findings, is rated as degenerative 
arthritis, pursuant to Diagnostic Code 5003.  Degenerative 
arthritis is rated on the basis of limitation of motion under 
the appropriate diagnostic codes for the specific joint or 
joints involved.  38 C.F.R. § 4.71a, Diagnostic Codes 5003, 
5010.

Under Diagnostic Code 5271, a 10 percent disability rating is 
warranted for moderate limitation of motion of the ankle, and 
a 20 percent disability rating is warranted for marked 
limitation of motion of the ankle.  38 C.F.R. § 4.71a, 
Diagnostic Code 5271.

Under 38 C.F.R. 4.71, the measurement of joint motion is 
described in Plate II, in which normal range of motion for 
ankle dorsiflexion is described as from 0 to 20 degrees, and 
normal plantar flexion of the ankle is described as from zero 
to 45 degrees.  38 C.F.R. § 4.71, Plate II (1998). 

The evaluation of a service-connected disability involving a 
joint rated on limitation of motion requires adequate 
consideration of functional loss due to pain under 38 C.F.R. 
§ 4.40, and functional loss due to weakness, fatigability, 
incoordination or pain on movement of a joint under 38 C.F.R. 
§ 4.45.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

The provisions of 38 C.F.R. § 4.40 state that the disability 
of the musculoskeletal system is primarily the inability, due 
to damage or infection in parts of the system, to perform the 
normal working movements of the body with normal excursion, 
strength, speed, coordination, and endurance.  According to 
this regulation, it is essential that the examination on 
which ratings are based adequately portrays the anatomical 
damage, and the functional loss, with respect to these 
elements.  In addition, the regulations state that the 
functional loss may be due to pain, supported by adequate 
pathology and evidenced by the visible behavior of the 
veteran undertaking the motion.  Weakness is as important as 
limitation of motion, and a part which becomes painful on use 
must be regarded as seriously disabled. 38 C.F.R. § 4.40.

The provisions of 38 C.F.R. § 4.45 state that when evaluating 
the joints, inquiry will be directed as to whether there is 
less movement than normal, more movement than normal, 
weakened movement, excess fatigability, incoordination, and 
pain on movement.

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the veteran.  38 
U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. § 3.102 (1998).  In 
Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990), the Court 
stated that "a veteran need only demonstrate that there is 
an 'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
evidence must preponderate against the claim.  See also 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

Factual Background

During service in January 1983, the veteran injured his ankle 
during a basketball game.  He was treated with a leg cast.  
In April 1984, the veteran was noted to have resolving right 
ankle pain.  Upon separation from service, an examiner noted 
a fractured right ankle by history.  In January 1987, the 
veteran underwent reconstruction of his lateral right ankle 
ligaments with removal of a medial malleolar spur.

In April 1997, the veteran filed a claim of entitlement to 
service connection for the post-operative residuals of a 
right ankle fracture sustained during service.

In May 1997, x-rays of the veteran were taken by a VA 
radiologist.  The VA radiologist noted evidence of an old 
fracture of the talus in the right ankle with either 
incomplete or fibrous union.  The radiologist also noted 
post-traumatic osteoarthritic changes involving the ankle, 
and a possible old fracture of the lateral and posterior 
malleolus.

In June 1997, a VA orthopedic examination was conducted.  The 
veteran complained of pain in his right ankle after standing 
for more than fifteen minutes, walking, or riding a bike.  
The VA examiner noted antalgic gait and found a range of 
motion of zero degrees eversion, 40 degrees inversion, 50 
degrees plantar flexion, and 10 degrees dorsiflexion.  The VA 
examiner found no swelling or deformity, and diagnosed the 
veteran with status post-operative right ankle fracture with 
pain and limitation of movement.

VA outpatient treatment records dated between May 1997 and 
May 1998 show complaints of pain and swelling in the right 
ankle, and that the veteran has often been prescribed 
medication to relieve that pain.  In July 1997, the veteran 
reported a three to four year history of ankle pain that 
prevents him from standing for long periods of time.  The 
examiner noted occasional tingling in the lateral aspect of 
the foot, and a range of motion of 45 degrees dorsiflexion, 
60 degrees plantar flexion, with stand and pivot at 45 and 30 
degrees.  On two occasions in July 1997, examiners noted pain 
and swelling in the right ankle.

In September 1997, the veteran was granted service connection 
for the post-operative residuals of a right ankle fracture, 
with traumatic osteoarthritis, evaluated as 10 percent 
disabling, effective April 28, 1997.  In his October 1997 
notice of disagreement, the veteran contended that an 
evaluation in excess of 10 percent is warranted due to the 
severity of his condition.

In September 1997, magnetic resonance imaging was taken of 
the veteran's right ankle.  The VA radiologist noted that on 
the T2-weighted images, an area of increased signal density 
was present along the posterolateral aspect of the superior 
dome of the talus, with surrounding decreased signal 
intensity.  The radiologist noted that this is consistent 
with osteochondritis dissecans.  The radiologist noted other 
images consistent with an old avulsion fracture, and found 
that a large dorsal osteophyte was present at the talus.  The 
radiologist diagnosed the veteran with moderate tibiotalaris 
osteoarthritis.

In his substantive appeal dated in February 1998, the veteran 
contended that he experiences severe limitation of motion, 
severe pain, and severe functional impairment.  He indicated 
that he has problems standing for long periods of time due to 
his degenerative arthritis, and that his condition has 
interfered with his employment in construction.

In a VA orthopedic clinical note dated in July 1998, the 
veteran reported increasing medial and lateral ankle pain 
over the previous two years.  The examiner noted 20 degrees 
dorsiflexion and 20 degrees plantar flexion, with antalgic 
gait.

In July 1998, a hearing was conducted by a Hearing Officer.  
The veteran indicated that he uses a cane to help himself 
walk due to sharp pains he experiences when he puts too much 
weight on one side.  The veteran testified that he quit 
working in construction two years before because he could not 
stand for long periods of time, and that he was currently 
enrolled in school to learn another career.  He further 
testified that he was under medication and could no longer 
participate in any of the recreational activities he had 
regularly engaged in.  The veteran also indicated that he 
wears a brace on his ankle in the wintertime and bandages in 
the summer.

During the July 1998 hearing, the veteran's representative 
requested that VA specifically address the veteran's 
functional loss due to pain.  The veteran's representative 
reiterated this request in the VA Form 646 submitted in March 
1999.

Analysis

As noted above, under Diagnostic Code 5010, traumatic 
arthritis, when substantiated by x-ray findings, is rated as 
degenerative arthritis, pursuant to Diagnostic Code 5003, and 
degenerative arthritis is rated on the basis of limitation of 
motion under the appropriate diagnostic codes for the 
specific joint or joints involved.  The veteran's post-
operative residuals of an ankle fracture, with traumatic 
osteoarthritis, are currently rated as 10 percent disabling 
under the criteria of Diagnostic Code 5271, which pertains to 
limitation of motion of the ankle.

The Board is of the opinion that an evaluation in excess of 
10 percent for the veteran's post-operative residuals of an 
ankle fracture with traumatic osteoarthritis, is warranted.  
The Board notes that while the range of motion studies 
conducted in 1997 show a disability picture more closely 
approximating moderate limitation of motion when compared to 
normal range of motion as defined by 38 C.F.R. § 4.71a, Plate 
II, the range of motion study conducted in 1998 seems to 
point to a more marked limitation of motion.  See 38 C.F.R. 
§ 4.7 (1998) .

The Board further notes that while the June 1997 VA examiner 
found no evidence of swelling or deformity in the veteran's 
ankle, VA outpatient reports dated in July 1997 note swelling 
in the veteran's ankle with occasional tingling in the 
lateral aspect of the foot.  Additionally, the June 1997 VA 
examiner found antalgic gait and that the veteran experiences 
pain after standing for more than fifteen minutes, or when 
walking or riding a bike.  Other medical evidence of record 
also notes difficulty standing for long periods of time, as 
well as numerous complaints of pain and that the veteran 
often requires a right ankle brace or ankle bandages to treat 
that pain.  

In light of the conflicting evidence which reveals some 
worsening of the veteran's service-connected disability, the 
Board concludes that the veteran's disability picture more 
closely approximates a rating of 20 percent under the 
criteria of Diagnostic Code 5271.  Therefore, the Board finds 
that an increased evaluation of 20 percent for the veteran's 
post-operative residuals of an ankle fracture with traumatic 
osteoarthritis, is warranted.  38 C.F.R. § 4.7.

The Board notes that the veteran's right ankle symptoms 
include complaints of pain, including pain on motion.  The 
Court has held that when a diagnostic code provides for 
compensation based solely upon limitation of motion, the 
provisions of 38 C.F.R. §§ 4.40 and 4.45 must also be 
considered.  DeLuca v. Brown, 8 Vet. App. at 206 (1995).  
However, since 20 percent is the maximum rating available 
under 38 C.F.R. § 4.71a, Diagnostic Code 5271, §§ 4.40 and 
4.45 are not applicable in this case.  See Johnston v Brown, 
10 Vet. App. 80, 85 (1997).

In Fenderson  v. West, 12 Vet. App. 119 (1999), it was held 
that evidence to be considered in the appeal of an initial 
assignment of a rating disability was not limited to that 
reflecting the then current severity of the disorder.  
Cf. Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In 
Fenderson, the Court also discussed the concept of the 
"staging" of ratings, finding that, in cases where an 
initially assigned disability evaluation has been disagreed 
with, it was possible for a veteran to be awarded separate 
percentage evaluations for separate periods based on the 
facts found during the appeal period.  In this case, the 
Board believes that the evidence discussed above allows for 
the assignment of a 20 percent disability rating effective 
from April 28, 1997, the date of the veteran's initial claim 
of entitlement to service connection.

Extraschedular rating

The Board notes that the RO, in the Statement of the Case in 
January 1998, concluded that an extraschedular evaluation was 
not warranted for the veteran's post-operative residuals of a 
right ankle fracture, with traumatic osteoarthritis.  The 
Board will, accordingly, consider the provisions of 38 C.F.R. 
§ 3.321(b)(1).  

The Court has held that the question of an extraschedular 
rating is a component of the veteran's claim for an increased 
rating.  See Bagwell v. Brown, 9 Vet. App. 157 (1996).  
Bagwell stands for the proposition that the Board may deny 
extraschedular ratings, provided that adequate reasons and 
bases are articulated. See also VAOPGCPREC 6-96 (finding that 
the Board may deny extraschedular ratings, provided that the 
RO has fully adjudicated the issue and followed appropriate 
appellate procedure).  Bagwell left intact, however, a prior 
holding in Floyd v. Brown, 9 Vet. App. 88, 95 (1996) which 
found that when an extraschedular grant may be in order, that 
issue must be referred to those "officials who possess the 
delegated authority to assign such a rating in the first 
instance," pursuant to 38 C.F.R. § 3.321.  As noted above, 
the RO has addressed the matter of the assignment of an 
extraschedular rating.  The Board will, accordingly, consider 
the provisions of 38 C.F.R. § 3.321(b)(1).  

Ordinarily, the VA Schedule will apply unless there are 
exceptional or unusual factors which would render application 
of the schedule impractical.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993). According to the regulation, an 
extraschedular disability rating is warranted upon a finding 
that "the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization that would render impractical the application 
of the regular schedular standards." 38 C.F.R. 
§ 3.321(b)(1).

The veteran has not identified any factors which may be 
considered to be exceptional or unusual, and the Board has 
been similarly unsuccessful.  "An exceptional case includes 
such factors as marked interference with employment or 
frequent periods of hospitalization as to render 
impracticable the application of the regular schedular 
standards."  Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

The evidence does not show that the veteran's service-
connected disability presents such an exceptional or unusual 
disability picture as to render impractical the application 
of the regular schedular standards so as to warrant the 
assignment of an extraschedular rating under 38 C.F.R. 
3.321(b)(1).  Although the veteran claimed that he was forced 
to leave a career in construction due to his service-
connected disability, the medical evidence of record fails to 
demonstrate that the veteran's medical condition is such that 
he could no longer maintain employment.  While the Board 
acknowledges the veteran's assertions that he has trouble 
standing for long periods of time, and that his service-
connected disability causes pain on motion, these impairments 
are already contemplated by the applicable schedular 
criteria.  The record also does not demonstrate that he has 
required any recent hospitalization for his service-connected 
disability.  The Board has been unable to identify any other 
factor consistent with an exceptional or unusual disability 
picture.  Accordingly, an extraschedular evaluation is not 
warranted.



ORDER

An increased evaluation of 20 percent for the post-operative 
residuals of a right ankle fracture, with traumatic 
osteoarthritis, is granted, subject to controlling 
regulations applicable to the payment of monetary benefits.




		
	Barry F. Bohan
	Member, Board of Veterans' Appeals



 

